ORDER

PER CURIAM.
James Meyers (Appellant) appeals from the judgment of the trial court entered upon a jury verdict convicting him of attempted possession of a controlled substance, and sentencing him to two years in the Missouri Department of Corrections, pursuant to Section 565.021.1(2) RSMo (2000). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in overruling Appellant’s objection to a statement made in the State’s closing argument. State v. Kinder, 942 *307S.W.2d 313, 329 (Mo.banc 1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).